       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 1 of 47




BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

JOHN S. MOST, Virginia Bar No. 27176
LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044
Tel: (206) 724-7386; Fax: (206) 526-6665
E-mail: John.Most@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                  Case No. 1:18-cv-00187-REB
et al.,
        Plaintiffs,                          DEFENDANTS’ ANSWER TO
                                             PLAINTIFFS’ SECOND AMENDED
         vs.                                 COMPLAINT [ECF NO. 165]

DAVID BERNHARDT, Secretary of the
Interior, et al.,
             Defendants.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 2 of 47




       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Defendants David Bernhardt,

Secretary of the Interior, et al. (collectively, “Federal Defendants”) hereby respond to the Second

Amended Complaint (“Complaint”), ECF No. 165, filed by Plaintiffs Western Watersheds

Project and the Center for Biological Diversity’s (collectively, “Plaintiffs”) as set forth below.

                      RESPONSES TO COMPLAINT ALLEGATIONS

         The paragraph numbers, headings, and subheadings in this Answer correspond to the

paragraph numbers, headings, and subheadings in Plaintiffs’ Complaint. Federal Defendants do

not specifically respond to the section headings included in the Complaint, but to the extent those

headings expressly or implicitly include substantive legal or factual allegations, Federal

Defendants deny those allegations.

                                        INTRODUCTION

       1.      Federal Defendants admit the allegations of the first sentence of this paragraph

and deny the remaining allegations in this paragraph.

       2.      Federal Defendants admit the allegations of this paragraph.

       3.      Federal Defendants admit the allegations of this paragraph.

       4.      Federal Defendants deny the allegations of the first sentence in this paragraph.

Federal Defendants admit the allegation of the second paragraph that studies have found that

infrastructure and activities associated with oil and gas development adversely affect Greater

sage-grouse and its habitat and deny the remaining allegations in this sentence as vague.

Defendants admit the allegations of the third sentence in this paragraph.

       5.      Federal Defendants admit the allegations of the first sentence in this paragraph.

The second sentence purports to characterize the content of certain un-named “interim policies”




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                   1
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 3 of 47




which speak for themselves and are the best evidence of their contents. Any allegations contrary

to the plain language are denied.

       6.      Federal Defendants admit that the BLM and Forest Service completed amending

Resource Management Plans and Forest Plans in September 2015. The remainder the allegations

in this paragraph purport to characterize the content of the Resource Management and Forest

Plans which speak for themselves and are the best evidence of their contents. Any allegations

contrary to the plain language are denied.

       7.      This paragraph purports to characterize the content of the “2015 Sage-Grouse

Plan Amendments” which speak for themselves and are the best evidence of their contents. Any

allegations contrary to the plain language are denied.

       8.      This paragraph purports to characterize the content of the October 2, 2015 Fish

and Wildlife Service’s (“FWS”) “not warranted” finding published at 80 Fed. Reg. 59858, 59876

(Oct. 2, 2105), which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       9.      The allegations of the first sentence in this paragraph are vague and therefore are

denied. The second sentence in this paragraph purports to characterize the content of BLM

Instruction Memorandum 2016-143, (which has been replaced by Instruction Memorandum

2018-026), which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       10.     Federal Defendants deny the allegations in this paragraph.

       11.     The allegations in the first sentence in this paragraph purports to characterize the

content of an October 2017 “Final Report: Review of the Department of Interior Actions that

Potentially Burden Domestic Energy” which speaks for itself and is the best evidence of its




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 2
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 4 of 47




contents. Any allegations contrary to the plain language are denied. Federal Defendants admit

that in March 2019 the BLM amended the 2015 Sage Grouse Plan amendments, but deny the

allegations of the second sentence in this paragraph.

       12.        Federal Defendants deny the allegations of the first sentence in this paragraph.

The allegations of the second sentence in this paragraph purports to characterize the content of

Instruction Memorandum 2018-026, which speaks for itself and is the best evidence of its

content. Any allegations contrary to the plain language are denied.

       13.        Federal Defendants deny the allegations in the first two sentences of this

paragraph. The third sentence of this paragraph purports to characterize and unnamed “recent

report” which speaks for itself and is the best evidence of its contents. Any allegations contrary

to the plain language are denied. Federal Defendants deny the allegations of the last sentence of

this paragraph.

       14.        Federal Defendants deny the allegations of the first sentence in this paragraph.

The second and third sentences in this paragraph purport to describe Instruction Memorandum

2018-034, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language are denied. Federal Defendants deny the allegations of the fourth

sentence in this paragraph.

       15.        The allegations in this paragraph are characterizations of Plaintiffs’ requested

relief, to which no response is required. To the extent a response is required, Federal Defendants

deny the allegations.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                     3
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 5 of 47




                                JURISDICTION AND VENUE

       16.     The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response is required, Federal Defendants deny the

allegations.

       17.     The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response is required, Federal Defendants deny the

allegations.

       18.     The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response is required, Federal Defendants deny the

allegations.

       19.     The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response is required, Federal Defendants deny the

allegations.

                                            PARTIES

       20.A. Federal Defendants lack knowledge and information sufficient to form a belief as

to the truth of the allegations contained in this paragraph and on that basis deny them.

       20.B. Federal Defendants lack knowledge and information sufficient to form a belief as

to the truth of the allegations contained in this paragraph and on that basis deny them.

       21.     Federal Defendants lack knowledge and information sufficient to form a belief as

to the truth of the allegations contained in this paragraph and on that basis deny them.

       22.     Federal Defendants lack knowledge and information sufficient to form a belief as

to the truth of the allegations contained in this paragraph and on that basis deny them.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  4
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 6 of 47




          23.    Federal Defendants lack knowledge and information sufficient to form a belief as

to the truth of the allegations contained in the first sentence in this paragraph and on that basis

deny them. Federal Defendants deny the remaining allegations in the second and third sentences

in this paragraph.

          24.    Federal Defendants deny the allegations in this paragraph

          25.A. Federal Defendants deny the allegation that there were “unlawful policy

changes,” but admit the remaining allegations in this paragraph.

          25.B. Federal Defendants admit the allegations in this paragraph.

                             STATEMENT OF RELEVANT FACTS

          26.    The allegations in this paragraph purport to characterize the court decisions cited,

which speak for themselves and are the best evidence of their contents. Any allegations contrary

to the plain language are denied.

          27.    Federal Defendants admit the allegations in the first sentence of this paragraph.

Federal Defendants admit the allegation in the second sentence that Greater sage-grouse rely on

healthy sagebrush habitat; the remaining allegations in this sentence are vague and therefore are

denied.

          28.    Federal Defendants admit some sources have indicated that Greater sage-grouse

once numbered in the millions across the Western United States and Canada and also admit that

habitat loss and fragmentation have contributed to a decline in Greater sage-grouse populations.

The remaining allegations in the first sentence of this paragraph are vague and therefore are

denied. Federal Defendants deny the allegations in the second sentence.

          29.    Federal Defendants admit the allegations in this paragraph.

          30.    Federal Defendants admit the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                   5
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 7 of 47




       31.     Federal Defendants admit the allegations in the first, second, third, and fourth

sentences of this paragraph. Federal Defendants deny the allegations in the fifth sentence of this

paragraph.

       32.     The allegations in this paragraph purport to characterize the research studies cited,

which speak for themselves and are the best evidence of their contents. Any allegations contrary

to the plain language are denied.

       33.     The allegations in this paragraph purport to characterize a court decision and

FWS’s March 2010 “warranted, but precluded” finding, which speak for themselves and are the

best evidence of their contents. Any allegations contrary to the plain language are denied.

       34.     The allegations in this paragraph purport to characterize FWS’s March 2010

finding, which speaks for itself and is the best evidence of their contents. Any allegations

contrary to the plain language are denied.

       35.     Federal Defendants admit the allegation in this paragraph that BLM initiated the

National Greater Sage-Grouse Planning Strategy in August 2011 and deny the remaining

allegations in the first sentence of this paragraph. Defendants admit the allegations in the second

sentence of this paragraph.

       36.     The allegations in this paragraph purport to characterize the charter for the

National Sage-Grouse Planning Strategy, which speaks for itself and is the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       37.     The allegations in this paragraph purport to characterize the December 21, 2011

BLM National Technical Team Report and the Decision and Order cited, which speak for

themselves and are the best evidence of their contents. Any allegations contrary to the plain

language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 6
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 8 of 47




       38.     The allegations in this paragraph purport to characterize the National Technical

Team Report cited, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       39.     The allegations in this paragraph purport to characterize the National Technical

Team Report cited, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       40.     The allegations in this paragraph purport to characterize the National Technical

Team Report cited, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       41.     The allegations in this paragraph purport to characterize the National Technical

Team Report cited, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       42.     The allegations in this paragraph purport to characterize the National Technical

Team Report cited, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       43.     The allegations in this paragraph purport to characterize the National Technical

Team Report cited, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       44.     The allegations in this paragraph purport to characterize the now expired BLM

Instruction Memorandum 2012-044, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 7
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 9 of 47




       45.     The allegations in this paragraph purport to characterize FWS’s Conservation

Objectives Team recommendation, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       46.     The allegations in this paragraph purport to characterize FWS’s Conservation

Objectives Team Report, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       47.     The allegations in this paragraph purport to characterize FWS’s Conservation

Objectives Team Report, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       48.     The allegations in this paragraph purport to characterize FWS’s October 27, 2014

letter to BLM and the Forest Service, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       49.     Federal Defendants admit the allegations in this paragraph.

       50.     Federal Defendants admit the allegations in this paragraph.

       51.     Federal Defendants admit the allegations in this paragraph.

       52.     The allegations in this paragraph purport to characterize the BLM Great Basin and

Rocky Mountain Records of Decision, which speak for themselves and are the best evidence of

their contents. Any allegations contrary to the plain language are denied.

       53.     The allegations in this paragraph are characterizations of Plaintiffs’ Complaint, to

which no response is required.

       54.     Federal Defendants admit that BLM issued new Records of Decision in March

2019 to amend the 2015 Sage-grouse Plans to better align those plans with state policies in

Wyoming, Colorado, Utah, Oregon, Idaho and Nevada/NE California, but deny the remaining




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 8
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 10 of 47




allegations in the first sentence of this paragraph. The second and third sentences of this

paragraph describe Plaintiffs litigation challenging the 2019 Plan Amendments to which no

response is required.

       55.     The allegations in this paragraph are characterizations of Plaintiffs’ Complaint, to

which no response is required.

       56.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       57.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       58.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       59.     The allegations in this paragraph purport to characterize the 2015BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       60.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       61.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                    9
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 11 of 47




       62.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       63.     Federal Defendants admit the allegation in the first sentence of this paragraph that

Plaintiffs Western Watersheds Project and Center for Biological Diversity are challenging the

Sage-Grouse Plan Amendments in Western Watersheds Project v. Bernhardt, No. 1:16-cv-83-

BLW (D. Idaho), and deny the remaining allegations in this sentence. The allegation in the

second sentence of this paragraph is a legal conclusion, to which no response is required. To the

extent a response is required, Federal Defendants deny the allegation. Federal Defendants deny

the allegations in the third sentence of this paragraph.

       64.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       65.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       66.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       67.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               10
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 12 of 47




       68.     The allegations in this paragraph purport to characterize the Final EISs for the

2015 BLM Sage-Grouse Plan Amendments, which speak for themselves and are the best

evidence of their contents. Any allegations contrary to the plain language are denied.

       69.     The allegations in this paragraph purport to characterize the 2015 BLM Sage-

Grouse Plan Amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       70.     The allegations in this paragraph purport to characterize the now-replaced BLM

Instruction Memorandum 2016-143, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       71.     The allegations in this paragraph purport to characterize the now-replaced BLM

Instruction Memorandum 2016-143, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       72.     The allegations in this paragraph purport to characterize the now-replaced BLM

Instruction Memorandum 2016-143, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       73.     The allegations in this paragraph purport to characterize the now-replaced BLM

Instruction Memorandum 2016-143, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       74.     The allegations in this paragraph purport to characterize the now-replaced BLM

Instruction Memorandum 2016-143, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               11
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 13 of 47




       75.     The allegations in this paragraph purport to characterize the now-replaced BLM

Instruction Memorandum 2016-143, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       76.     The allegations in paragraph 76 are vague and therefore are denied.

       77.     The allegations in this paragraph purport to characterize Executive Order 13783,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       78.     The allegations in this paragraph purport to characterize Executive Order 13783,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       79.     The allegations in this paragraph purport to characterize Secretarial Order 3349,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       80.     The allegations in this paragraph purport to characterize Secretarial Order 3349,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       81.     Federal Defendants deny the allegations in this paragraph.

       82.     Federal Defendants admit the allegations in this paragraph.

       83.     The allegations in this paragraph purport to characterize Secretarial Order 3351,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       84.     Federal Defendants admit the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               12
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 14 of 47




       85.     The allegations in this paragraph purport to characterize Secretarial Order 3353,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       86.     The allegations in this paragraph purport to characterize Secretarial Order 3353,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       87.     The allegations in the first sentence in this paragraph purport to characterize

Secretarial Order 3353, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied. Federal Defendants deny the allegations in

the second sentence of this paragraph.

       88.     Federal Defendants deny the allegations in this paragraph.

       89.     Federal Defendants admit the allegations in this paragraph.

       90.     The allegations in this paragraph purport to characterize Secretarial Order 3354,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain language are denied.

       91.     Federal Defendants admit the allegations in this paragraph.

       92.     The allegations in this paragraph purport to characterize Department of the

Interior Report dated October 24, 2017, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       93.     The allegations in this paragraph purport to characterize Department of the

Interior Report dated October 24, 2017, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                13
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 15 of 47




       94.     Federal Defendants admit that on August 4, 2017 the Department of the Interior

issued a Report In Response To Secretarial Order 3353, which speaks for itself and is the best

evidence of its contents. Any allegations contrary to the plain language are denied.

       95.     Federal Defendants deny the allegations in this paragraph.

       96.     The allegations in this paragraph purport to characterize the August 4, 2017

Department of the Interior Report, which speaks for itself and is the best evidence of its contents.

Any allegations contrary to the plain language are denied.

       97.     The allegations in this paragraph purport to characterize the August 4, 2017

Department of the Interior Report, which speaks for itself and is the best evidence of its contents.

Any allegations contrary to the plain language are denied.

       98.     The allegations in this paragraph purport to characterize the August 4, 2017

Department of the Interior Report, which speaks for itself and is the best evidence of its contents.

Any allegations contrary to the plain language are denied.

       99.     Federal Defendants admit the allegations in this paragraph.

       100.    The allegations in this paragraph purport to characterize the August 4, 2017

Department of the Interior Report, which speaks for itself and is the best evidence of its contents.

Any allegations contrary to the plain language are denied.

       101.    Federal Defendants admit that on December 27, 2018 the BLM issued Instruction

Memorandum 2018-026, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       102.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-026, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                14
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 16 of 47




       103.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-026, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       104.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-026, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       105.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-026, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       106.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-026, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       107.    Federal Defendants deny the allegations in this paragraph.

       108.    Federal Defendants admit that on January 31, 2018 the BLM issued Instruction

Memorandum 2018-034, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain language are denied.

       109.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-034, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.

       110.    The allegations in this paragraph purport to characterize Instruction Memorandum

2018-034, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                              15
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 17 of 47




          111.   Federal Defendants admit that BLM did not provide public notice and an

opportunity for comment prior to adopting IM 2018-034 and aver that no public notice and

comment is required before the adoption of an instruction memorandum.

          112.   Federal Defendants admit the allegation in the first sentence of this paragraph that

BLM is implementing IM 2018-034 in its implementation of oil and gas leasing on public lands;

the remaining allegations in this sentence are vague and therefore are denied. The second

sentence in this paragraph purports to characterize the application of Instruction Memorandum

2018-034 to lease sales in 2018 and 2019, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied. The allegations of the third

sentence characterize Plaintiffs’ complaint to which no response is required. Federal Defendants

admit the allegations of the last sentence in this paragraph. .

          113.   Federal Defendants deny the allegations in this paragraph.

          114.   Federal Defendants deny the allegations in this paragraph.

          115.   Federal Defendants deny the allegations in this paragraph.

          116.   Federal Defendants admit the allegations of the first and second sentences of this

paragraph. The allegations in the third sentence of this paragraph are vague and therefore are

denied.

          117.   The allegations in this paragraph are vague and therefore are denied.

          118.   Federal Defendants admit the allegations that in the Wyoming May 2016 lease

sale, BLM deferred all or portions of 13 proposed leases, encompassing 12,226 acres. The

remaining allegations in this paragraph purpose to characterize a provision of the 2015 Sage-

Grouse Plan Amendments, which speaks for itself and is the best evidence of its content. Any

allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 16
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 18 of 47




       119.    The allegations in this paragraph are vague and therefore are denied.

       120.    The allegations in this paragraph are vague and therefore are denied.

       121.    The allegations in this paragraph are vague and therefore are denied.

       122.    Federal Defendants deny the allegations in this paragraph and aver that since the

adoption of the Sage-Grouse Plan Amendments, through March 2019, BLM has offered an

estimated 2.39 million acres across all lands within the greater sage grouse planning area,

irrespective of specific greater sage grouse habitat designation within the area.

       123.    The allegations in the first sentence of this paragraph are vague and therefore are

denied. The allegations in second sentence of this paragraph purport to characterize a news

article which speaks for itself and is the best evidence of its contents. Any allegations contrary

to the plain language are denied. BLM denies the allegations of the last sentence of this

paragraph and avers that BLM has issued leases on 1.05 million acres in designated sage-grouse

habitat between February 2017 and March 2019.

       124.    Federal Defendants deny the allegations in this paragraph.

       125.    Federal Defendants deny the allegations in this paragraph.

       126.    Federal Defendants deny the allegations in this paragraph.

       127.    Federal Defendants admit the allegations in the first sentence of this paragraph.

Federal Defendants deny the remaining allegations in the remainder of this paragraph.

       128.    The allegations of the first sentence in this paragraph are vague and therefore are

denied. The allegations of the second sentence in this paragraph purport to characterize the cited

October 2017 report, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain meaning are denied. Federal Defendants deny the allegations of

the third sentence of this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                17
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 19 of 47




       129.    The allegations in this paragraph are characterizations of Plaintiffs’ claims to

which no response is required. To the extent a response is required, Federal Defendants deny the

allegations.

       130.    The allegations in the first sentence of this paragraph are characterizations of

Plaintiffs’ claims to which no response is required. To the extent a response is required, Federal

Defendants deny the allegations. Federal Defendants deny the allegations in the second sentence

of this paragraph.

       131.    The allegations in this paragraph are characterizations of Plaintiffs’ claims to

which no response is required. To the extent a response is required, Federal Defendants deny the

allegations.

       132.    Federal Defendants deny the allegations in this paragraph.

       133.    Federal Defendants deny the allegations in this paragraph.

       134.    The allegations in this paragraph purport to characterize the 2015 Sage-Grouse

Plan Amendments which speak for themselves and are the best evidence of their contents. Any

allegations contrary to the plain meaning are denied.

       135.    Federal Defendants deny the allegations in this paragraph.

       136.    Federal Defendants deny the allegations in this paragraph.

       137.    The allegations in this paragraph are vague and therefore are denied.

       138.    Federal Defendants deny the allegations in this paragraph.

       139.    The allegations in the first sentence of this paragraph are vague and therefore are

denied. Federal Defendants deny the allegations in the second sentence of this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                18
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 20 of 47




          140.   The allegations in this paragraph purport to characterize provisions of the Mineral

Leasing Act of 120, which speak for themselves and are the best evidence of their contents. Any

allegations contrary to the plain meaning are denied.

          141.   Federal Defendants deny the allegations in this paragraph.

          142.   The allegations in the first sentence of this paragraph are vague and therefore are

denied. Federal Defendants lack sufficient knowledge or information sufficient to form a belief

as to the truth of the allegations in the second and third sentences of this paragraph and therefore

they are denied.

          143.   The allegations in the first sentence of this paragraph are vague and therefore are

denied. Federal Defendants lack sufficient knowledge or information sufficient to form a belief

as to the truth of the allegations in the second sentence of this paragraph and therefore they are

denied.

          144.   The allegations in the first sentence of this paragraph purport to characterize

unspecified provisions of the Mineral Leasing Act of 1920, which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain meaning are denied.

Federal Defendants deny the allegations of the second sentence in this paragraph.

          145.   Federal Defendants deny the allegations in this paragraph.

          146.   Federal Defendants deny the allegations in this paragraph.

          147.   The allegations in this paragraph are characterizations of Plaintiffs’ case to which

no response is required. To the extent a response is required, Defendants deny the allegations.

          148.   The allegations in this paragraph constitute legal conclusions to which no

response is required. To the extent a response may be required, Defendants deny the allegations.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  19
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 21 of 47




          149.   The allegations in this paragraph are characterizations of Plaintiffs’ case to which

no response is required. To the extent a response is required, Defendants deny the allegations.

          150.   Federal Defendants deny the allegations in this paragraph.

          151.   The allegations in this paragraph are characterizations of Plaintiffs’ case to which

no response is required. To the extent a response is required, Defendants deny the allegations.

          152.   The allegations in this paragraph are characterizations of Plaintiffs’ case to which

no response is required. To the extent a response is required, Defendants deny the allegations.

          153.   Federal Defendants deny the allegations in this paragraph and aver that in an

Information Notice (#4) dated January 19, 2017, the BLM Wyoming State Office notified the

public that it was splitting a single parcel (final parcel -127) into three parts since it included

some lands in two communitization agreements (CA) as well as lands outside the CAs. As a

result, a total of 285 parcels were offered at the sale, not 283. See https://go.usa.gov/xPrAQ.

          154.   Federal Defendants admit the allegations of this paragraph and aver that the

February 2017 competitive oil and gas lease sale also included several parcels that overlapped

the Lander Field Office in the Wind River Bighorn Basin District and the Rawlins Field Office in

the High Desert District jurisdictions so that the Rawlins RMP also applied to certain parcels in

this sale.

          155.   Federal Defendants admit the allegations in this paragraph.

          156.   Federal Defendants admit the allegations in the first sentence of this paragraph.

The allegations in remainder this paragraph purport to characterize comments on the February

2017 Wyoming BLM competitive oil and gas lease sale, which comments speak for themselves

and are the best evidence of their contents. Any allegations contrary to the plain meaning are

denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                   20
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 22 of 47




       157.    Federal Defendants deny the allegations in this paragraph and aver that BLM

offered 184,792.90 acres at the February 2017 sale and 183,155.02 acres were sold. Federal

Defendants further aver that Attachment 1 to the Decision Records for this sale discloses the

final acreages in sage-grouse habitats were 17,225.17 acres in PHMA (Core); 2,903.20 acres in

PHMA (connectivity); 164,626.52 in GHMA: and 40 acres in non-habitat.

       158.    The allegations in the first sentence of this paragraph are vague and therefore are

denied. Federal Defendants deny the allegations of the second sentence in this paragraph and

aver that all but one of the 275 parcels in the High Plains District offered at the sale (the

remaining 10 parcels were located in the Wind River Bighorn Basin District) were partly or

entirely located in designated sage-grouse management areas (PHMA and/or GHMA). Of the

274 parcels in the High Plains District within sage-grouse management areas, 38 included lands

that were partly or entirely in PHMA. Of the 3 parcels that did not receive a bid at the sale, one

was located in PHMA and GHMA, one was located entirely within GHMA, and one was a not

located in PHMA or GHMA.

       159.    Federal Defendants deny the allegations in this paragraph.

       160.    Federal Defendants deny the allegations in this paragraph.

       161.    Federal Defendants admit the allegations in this paragraph.

       162.    Federal Defendants admit the allegations in this paragraph.

       163.    Federal Defendants admit the allegations in this paragraph.

       164.    Federal Defendants admit the allegations in the first sentence of this paragraph.

The allegations in remainder of this paragraph purport to characterize comments on the June

2017 Montana BLM competitive oil and gas lease sale, which comments speak for themselves




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  21
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 23 of 47




and are the best evidence of their contents. Any allegations contrary to the plain meaning are

denied.

          165.   Federal Defendants admit the allegations in the first sentence of this paragraph.

The allegations in remainder of this paragraph purport to characterize the content of the March

14, 2017 BLM environmental assessment, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain meaning are denied.

          166.   Federal Defendants admit the allegations in the first sentence of this paragraph.

The allegations in remainder of this paragraph purport to characterize the contents of a protest of

the June 2017 Montana BLM competitive oil and gas lease sale, which speaks for itself and is the

best evidence of its contents. Any allegations contrary to the plain meaning are denied.

          167.   Federal Defendants admit the allegations in this paragraph.

          168.   Federal Defendants deny the allegations in the first sentence of this paragraph and

aver that BLM offered 69,056 acres in the June 2017 Montana lease sale, of which 15,611.47

acres were sold at competitive auction. Federal Defendants admit the allegations of the second

and third sentences of this paragraph. Federal Defendants deny the allegations of the fourth

sentence of this paragraph and aver that another 952 acres were offered and sold in

RHMA/PHMA sage-grouse habitats. Federal Defendants deny the allegations of the fifth

sentence of this paragraph and aver that 12,932 acres sold in the June 2017 Montana sale were

within designated sage-grouse habitats under the Sage-Grouse Plan Amendments.

          169.   Federal Defendants deny the allegations in this paragraph.

          170.   Federal Defendants deny the allegations in this paragraph and aver that the June

2017 competitive oil and gas lease sale offered 26, not 28 parcels for sale.

          171.   Federal Defendants admit the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 22
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 24 of 47




       172.    Federal Defendants admit the allegations in this paragraph.

       173.     Federal Defendants admit the allegations of the first sentence of this paragraph.

The allegations in the remainder of this paragraph purport to characterize the comments on the

environmental assessment for the June 2017 Wyoming BLM competitive oil and gas lease sale,

which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

plain meaning are denied.

       174.    Federal Defendants admit the allegations of the first sentence of this paragraph.

The allegations in remainder of this paragraph purport to characterize the contents of a protest of

the June 2017 Wyoming BLM competitive oil and gas lease sale, which speaks for itself and is

the best evidence of its contents. Any allegations contrary to the plain meaning are denied.

       175.    Federal Defendants admit the allegations in this paragraph.

       176.    Federal Defendants deny the allegations in this paragraph and aver that BLM

offered 31,824.77 acres at the June 2017 of which 8,228.72 acres were located in PHMA and

23,596.05 acres in GHMA.

       177.    Federal Defendants admit the allegations of the first sentence in this paragraph.

The second and third sentences purport to characterize FWS’s statement and research study,

which speak for themselves and are the best evidence of their contents. Any allegations contrary

to the plain meaning are denied.

       178.    Federal Defendants admit the allegations in the first, second, and third sentences

of this paragraph. Federal Defendants deny the allegations of the fourth sentence in this

paragraph.

       179.    Federal Defendants deny the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               23
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 25 of 47




       180.    Federal Defendants deny the allegations in this paragraph and aver that the

Wyoming September 2017 competitive oil and gas lease sale analyzed a total of 158 nominated

parcels for the sale, of which 141 parcels were offered and 125 of these parcels were located in

the BLM High Plains District and 16 in the Wind River Bighorn Basin District, and further avers

that no parcels numbered WY-1708-155 through WY-1708-174 were offered at this sale.

       181.    Federal Defendants admit the allegations in this paragraph.

       182.    Federal Defendants admit the allegations in this paragraph.

       183.    The allegations in the first sentence of this paragraph are vague and therefore are

denied. The allegations in the second sentence of this paragraph purport to characterize an

unidentified BLM statement, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain meaning are denied. Federal Defendants aver that for this High

Plains District portion of the September 2017 competitive oil and gas lease sale, 38 parcels were

located partially or entirely within PHMA and 88 parcels were located partially or entirely within

GHMA, and of the 17 parcels deferred for sage-grouse concerns only 14 of the 17 were based on

prioritization decisions made by the BLM.

       184.    Federal Defendants deny the allegations this paragraph.

       185.    Federal Defendants deny the allegations of the first sentence in this paragraph and

aver that the BLM received CBD’s comments on the High Plains District EA on February 16,

2017, not January 6, 2017, as the EA was not released for public comment until January 17,

2017. Federal Defendants further aver BLM never received any comments from WWP on the

High Plains District EA or the Wind River Bighorn Basin EA. The allegations in this remainder

of this paragraph purport to characterize certain of plaintiffs’ February 16, 2017 comments on

the environmental assessment for the September 2017 Wyoming BLM competitive oil and gas




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               24
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 26 of 47




lease sale, which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain meaning are denied.

       186.    Federal Defendants deny the allegations of the this paragraph and aver that BLM

received only one protest, from WildEarth Guardians, of the September 2017 competitive oil and

gas lease sale and further aver that the protest period did not begin until May 23, 2017, well after

the February 16, 2017 date on which CBD is alleged to have submitted its protest.

       187.    Federal Defendants deny the allegations in this paragraph and aver that CBD did

not submit a protest of the September 2017 competitive oil and gas lease sale and the only

protest of this sale that BLM dismissed was that of WildEarth Guardians.

       188.    Federal Defendants deny the allegations in this paragraph and aver that BLM

offered 112,820.78 acres at the September 2017 competitive oil and gas lease sale, of which

106,687.39 acres were sold as indicated by BLM’s sale results posted at

https://go.usa.gov/xPYKW

       189.    Federal Defendants admit the allegations in this paragraph.

       190.    Federal Defendants admit the allegations in this paragraph.

       191.    Federal Defendants admit the allegations in this paragraph.

       192.    Federal Defendants admit the allegations of the first sentence of this paragraph.

The remainder of this paragraph purports to characterize certain of plaintiffs’ May 1, 2017

comments on the environmental assessment for the September 2017 Utah BLM competitive oil

and gas lease sale, which speaks for itself and is the best evidence of its contents. Any

allegations contrary to the plain meaning are denied.

       193.    Federal Defendants admit the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  25
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 27 of 47




       194.    Federal Defendants admit the allegations of the first sentence of this paragraph.

The remainder of this paragraph purports to characterize the contents of protests of an the

September 2017 Utah BLM competitive oil and gas lease sale, which speak for themselves and

are the best evidence of their contents. Any allegations contrary to the plain meaning are denied.

       195.    Federal Defendants admit the allegations in this paragraph.

       196.    Federal Defendants admit the allegations in this paragraph.

       197.    Federal Defendants admit the allegations in this paragraph.

       198.    The allegations in this paragraph purport to characterize the COT report, which

speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

meaning are denied.

       199.    Federal Defendants admit that the referenced environmental assessment and

finding of no significant impact supported the approval of the September 2017 Utah lease sale.

The remainder in this paragraph purports to characterize the referenced environmental

assessment which speaks for itself and is the best evidence of its contents. Any allegations

contrary to the plain meaning are denied.

       200.    Federal Defendants admit the allegations in this paragraph.

       201.    Federal Defendants admit the allegations in this paragraph and aver that the

Interior Board of Land Appeals denied plaintiffs’ petition for stay in the decision, Western

Watersheds Project et al, 192 IBLA 72, December 6, 2017, finding that two of the plaintiff

groups appealing the decision did not have standing (Western Watersheds Project and American

Bird Conservancy) and that the third appellant, Center for Biological Diversity, did have

standing to appeal but had not shown a likelihood of immediate and irreparable harm sufficient




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                26
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 28 of 47




to justify a stay. Federal Defendants further aver that after the IBLA’s decision, the Center for

Biological Diversity voluntarily withdrew its appeal leading to its dismissal.

          202.   Federal Defendants admit the allegations in this paragraph.

          203.   Federal Defendants admit the allegations in this paragraph.

          204.   The allegations of the first sentence in this paragraph purport to characterize

certain of plaintiffs’ August 10, 2017 comments on the environmental assessment for the

December 2017 Montana BLM competitive oil and gas lease sale, which speaks for itself and is

the best evidence of its contents. Any allegations contrary to the plain meaning are denied. The

allegations of the second sentence are vague and therefore are denied.

          205.   Federal Defendants admit the allegations of the first sentence of this paragraph.

The remainder of this paragraph purports to characterize the contents of protests of an the

December 2017 Montana BLM competitive oil and gas lease sale, which speak for themselves

and are the best evidence of their contents. Any allegations contrary to the plain meaning are

denied.

          206.   Federal Defendants admit the allegations in this paragraph.

          207.   Federal Defendants deny the allegations in the first sentence of this paragraph and

aver that the Montana December 2017 competitive oil and gas lease sale offered approximately

96,064 acres of GHMA and 2,917 acres of Restoration Habitat Management Areas (RHMA).

Federal Defendants admit the allegations of the second sentence of this paragraph.

          208.   Federal Defendants admit the allegations in the first and second sentences of this

paragraph. Federal Defendants deny the allegations in the third sentence of this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  27
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 29 of 47




          209.   The allegations in this paragraph purport to characterize the content of BLM’s

response to comments, which speaks for itself and is the best evidence of its content. Any

allegations contrary to the plain meaning are denied.

          210.   The allegations in this paragraph are vague and therefore are denied.

          211.   Federal Defendants admit the allegations in this paragraph.

          212.   Federal Defendants admit the allegations in this paragraph.

          213.   Federal Defendants admit the allegations in this paragraph.

          214.   The allegations in this paragraph purport to characterize certain of plaintiffs’

September 20, 2017 comments on the environmental assessment for the March 2018 Montana

BLM competitive oil and gas lease sale, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain meaning are denied.

          215.   The allegations in this paragraph purport to characterize certain of plaintiffs’

October 30, 2017 comments on the environmental assessment for the March 2018 Montana BLM

competitive oil and gas lease sale, which speaks for itself and is the best evidence of its contents.

Any allegations contrary to the plain meaning are denied.

          216.   Federal Defendants admit the allegations in this paragraph.

          217.   The allegations in this paragraph purport to characterize the contents of protests of

an the March 2018 Montana BLM competitive oil and gas lease sale, which speak for themselves

and are the best evidence of their contents. Any allegations contrary to the plain meaning are

denied.

          218.   The allegations in this paragraph purport to characterize the contents of protests of

an the March 2018 Montana BLM competitive oil and gas lease sale, which speak for themselves




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  28
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 30 of 47




and are the best evidence of their contents. Any allegations contrary to the plain meaning are

denied.

          219.   Federal Defendants admit the allegations in this paragraph.

          220.   Federal Defendants admit the allegations in this paragraph.

          221.   Federal Defendants admit the allegations in this paragraph.

          222.   Federal Defendants admit the allegations in this paragraph in the first sentence of

this paragraph. Federal Defendants deny the allegations of the second sentence of this paragraph

and aver that in addition to the Lander RMP, the Bighorn Basin RMP (Cody and Worland Field

Offices) and the Buffalo RMP were stand-alone revisions not amended by the Rocky Mountain

ROD.

          223.   Federal Defendants admit the allegations in this paragraph.

          224.   Federal Defendants admit the allegations in this paragraph.

          225.   The allegations in this paragraph purport to characterize the contents of protests of

an the March 2018 Wyoming BLM competitive oil and gas lease sale, which speak for

themselves and are the best evidence of their contents. Any allegations contrary to the plain

meaning are denied.

          226.   Federal Defendants deny the allegations of the first sentence in this paragraph and

aver that BLM offered 30,498.37 acres in GHMA and 116,562.04 acres in PHMA. Federal

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the second sentence of this paragraph and therefore they are denied. BLM further

avers that the High Plains District EA noted that “It is the position of HPD and the State of

Wyoming that the stipulations applied to Parcel WY-181Q-054 would be sufficient to conserve

sage-grouse and their habitats, and therefore this parcel will be offered in the First Quarter 2018




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 29
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 31 of 47




Competitive Oil & Gas Lease Sale.” Federal Defendants deny the allegations of the third

sentence of this paragraph and aver that the sale results https://go.usa.gov/xPrJC show that 18

parcels did not received bids at this sale and were not sold. Federal Defendants deny the

allegations of the last sentence in this paragraph.

       227.    Federal Defendants admit the allegations in this paragraph and further aver that

the protest decision was signed and dated March 19, 2018.

       228. Federal Defendants admit the allegations in this paragraph.

       229.    Federal Defendants admit the allegations in this paragraph.

       230.    Federal Defendants admit the allegations in this paragraph.

       231.    Federal Defendants admit the allegations in the first two sentences of this

paragraph. The allegations in the third sentence purport to characterize the content of BLM’s

environmental assessment for the Nevada June 2018 competitive oil and gas lease sale, which

speaks for itself and is the best evidence of its content. Any allegations contrary to the plain

meaning are denied.

       232.    The allegations in the first sentence of this paragraph are vague and therefore are

denied. Federal Defendants admit the allegations in the second sentence of this paragraph.

Federal Defendants deny the allegations of the third sentence of this paragraph.

       233.    The allegations in this paragraph purport to characterize the contents of the

Nevada state Sage Grouse Conservation Plan for South Central Nevada, which speak for

themselves and are the best evidence of their contents. Any allegations contrary to the plain

meaning are denied.

       234.    The allegations in this paragraph purport to characterize the contents of the

Plaintiffs’ February 14, 2018 comments on the Nevada lease sale EA, which speak for




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                30
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 32 of 47




themselves and are the best evidence of their contents. Any allegations contrary to the plain

meaning are denied

       235.    Federal Defendants admit the allegations in this paragraph.

       236.    Federal Defendants admit the allegations in this paragraph.

       237.     Federal Defendants admit the allegations in this paragraph.

       238.    Federal Defendants admit the allegations in this paragraph.

       239.    Federal Defendants admit the allegations in this paragraph.

       240.    The allegations in this paragraph purport to characterize the content of BLM’s

draft EA for the June 2018 Wyoming lease sale issued on October 24, 2017, which speaks for

itself and is the best evidence of its content. Any allegations contrary to the plain meaning are

denied. Federal Defendants admit that BLM allowed 30 days for public comment on the draft.

       241.    Federal Defendants admit the allegations in this paragraph.

       242.    The allegations in this paragraph purport to characterize the content of Plaintiffs’

November 20, 2017 comments on the proposed lease sale, which speaks for themselves and are

the best evidence of their content. Any allegations contrary to the plain meaning are denied.

       243.    The allegations in this paragraph purport to characterize the content of BLM’s EA

for the June 2018 Wyoming lease sale, which speaks for itself and is the best evidence of its

content. Any allegations contrary to the plain meaning are denied.

       244.    The allegations in this paragraph purport to characterize the content of Plaintiffs’

May 16, 2018 lease sale protest, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain meaning are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                31
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 33 of 47




          245.   The allegations in this paragraph purport to characterize the content of BLM’s

June 22, 2018 dismissal of the protests, which speaks for itself and is the best evidence of its

content. Any allegations contrary to the plain meaning are denied.

          246.   Federal Defendants admit the allegations in the first sentence of this paragraph.

The allegations in the remainder of this paragraph purport to characterize the content of EAs for

the September 2018 Utah BLM competitive oil and gas lease sale, which speak for themselves

and are the best evidence of their content. Any allegations contrary to the plain meaning are

denied.

          247.   The allegations in this paragraph purport to characterize the content of the Salt

Lake Field Office draft environmental assessment for the September 2018 Utah BLM

competitive oil and gas lease sale, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain meaning are denied.

          248.   The allegations of the first sentence in this paragraph are vague and therefore are

denied. The allegations in the remainder of this paragraph purport to characterize the content of

the Salt Lake Field Office draft environmental assessment for the September 2018 Utah BLM

competitive oil and gas lease sale, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain meaning are denied.

          249:   The allegations in this paragraph purport to characterize the content of BLM’s

Great Basin Record of Decision, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain meaning are denied.

          250.   The allegations in this paragraph purport to characterize the content of the Salt

Lake Field Office draft environmental assessment for the September 2018 Utah BLM




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 32
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 34 of 47




competitive oil and gas lease sale, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain meaning are denied.

       251.    Federal Defendants deny the allegations in this paragraph.

       252.    Federal Defendants admit the allegations in the first sentence of this paragraph.

The allegations of the remainder of this paragraph purport to characterize the content of

Plaintiffs’ comments, which speak for themselves and are the best evidence of their contents.

Any allegations contrary to the plain meaning are denied.

       253.    Federal Defendants admit that on July 26, 2018, BLM Utah issued three

environmental assessments for the September 2018 Utah competitive oil and gas lease sale and

that Plaintiffs submitted timely protests of decision to lease parcels included in the September

2018 sale, but deny the remaining allegations in this paragraph.

       254.    Federal Defendants admit the allegations of this paragraph

       255.    Federal Defendants admit the allegations of this paragraph.

       256.    The allegations in this paragraph purport to characterize the content of EAs for

the September 2018 Wyoming BLM competitive oil and gas lease sale, which speak for

themselves and are the best evidence of their content. Any allegations contrary to the plain

meaning are denied.

       257.    The allegations in this paragraph purport to characterize the content of EAs for

the September 2018 Wyoming BLM competitive oil and gas lease sale, which speak for

themselves and are the best evidence of their content. Any allegations contrary to the plain

meaning are denied.

       258.    Federal Defendants deny the allegations in this paragraph.

       259.    Federal Defendants deny the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 33
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 35 of 47




       260.       Federal Defendants admit the allegations in this paragraph.

       261.       Federal Defendants admit the allegations in this paragraph.

       262.       The allegations in the first and third sentences of this paragraph purport to

characterize the contents of Plaintiffs’ protest of the September 2018 Utah competitive oil and

gas lease sale, which speak for themselves and are the best evidence of their contents. Any

allegations contrary to the plain meaning are denied. Federal Defendants deny the allegations in

the second sentence of this paragraph.

       263.       Federal Defendants admit the allegations in the first, third, fourth and fifth

sentences of this paragraph. Federal Defendants deny the allegations in the second sentence of

this paragraph.

       264.       The allegations in this paragraph purport to characterize the content of the BLM’s

EA and unsigned FONSI for a Montana December 2018 sale, which speak for themselves and

are the best evidence of their contents. Any allegations contrary to the plain meaning are denied.

       265.       The allegations in this paragraph purport to characterize the content of the BLM’s

EA and FONSI for a Montana December 2018 sale, which speak for themselves and are the best

evidence of their contents. Any allegations contrary to the plain meaning are denied.

       266.       The allegations in this paragraph purport to characterize the content of the BLM’s

EA and unsigned FONSI for a Montana December 2018 sale, which speak for themselves and

are the best evidence of their contents. Any allegations contrary to the plain meaning are denied.

       267.       Federal Defendants admit the allegations in the first two sentences of this

paragraph. The remainder of this paragraph purports to characterize the content of the Plaintiffs’

comments, which speak for themselves and are the best evidence of their contents. Any

allegations contrary to the plain meaning are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                    34
          Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 36 of 47




          268.   Federal Defendants admit the allegations in this paragraph.

          269.   The allegations in this paragraph purport to characterize the content of the BLM’s

November 20, 2018 draft EA for a Montana March 2019 sale, which speaks for itself and is the

best evidence of its contents. Any allegations contrary to the plain meaning are denied.

          270.   The allegations in this paragraph purport to characterize the content of the BLM’s

November 20, 2018 draft EA for a Montana March 2019 sale, which speak for itself and is the

best evidence of its contents. Any allegations contrary to the plain meaning are denied.

          271.   Federal Defendants admit the allegations in this paragraph.

          272.   The allegations in this paragraph purport to characterize the content of the BLM’s

January 31, 2019 revised EA, unsigned FONSI, and Notice of Competitive Oil and Gas Lease

Sale for a Montana March 2019 sale, which speak for themselves and are the best evidence of

their contents. Any allegations contrary to the plain meaning are denied. .

          273.   Federal Defendants admit the allegations in this paragraph.

          274.   The allegations in this paragraph purport to characterize the contents of the

BLM’s March 23, 2018 notice of competitive oil and gas lease sale, which speaks for itself and

is the best evidence of its contents. Any allegations contrary to the plain meaning are denied.

          275.   Federal Defendants admit the allegations in this paragraph.

          276.   The allegations in the first sentence in this paragraph are vague and therefore are

denied.

          277.   Federal Defendants admit the allegations in this paragraph

          278.   Federal Defendants admit the allegations in the first sentence of this paragraph.

The remainder of this paragraph purports to characterize the content of the Plaintiffs’ comments




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 35
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 37 of 47




on the lease sale EA, which speak for themselves and are the best evidence of their contents.

Any allegations contrary to the plain meaning are denied.

       279.     Federal Defendants admit the allegations in this paragraph.

       280.     The allegations in this paragraph purport to characterize the content of the BLM’s

December 21, 2018 revised EA, FONSI, and Notice of Competitive Oil and Gas Lease Sale for a

Wyoming February 2019 sale, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain meaning are denied.

       281.     The allegations in this paragraph purport to characterize the content of the

Plaintiffs’ January 22, 2019 protest, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain meaning are denied.

       282.     The allegations in this paragraph purport to characterize the content of the

Wyoming BLM February 12, 2019 Information Notice, which speaks for itself and is the best

evidence of its contents. Any allegations contrary to the plain meaning are denied.

       283.     Federal Defendants admit the allegations in this paragraph.

                                 FIRST CLAIM FOR RELIEF

       284      Federal Defendants incorporate their answers to all of the preceding allegations

by reference.

       285.     Federal Defendants deny the allegations in this paragraph.

       286.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                 36
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 38 of 47




       287.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain language are denied.

       288.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain language are denied.

       289.     The allegations in this paragraph purport to characterize provisions of the 2015

sage-grouse plan amendments, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       290.     Federal Defendants deny the allegations in this paragraph.

       291.     Federal Defendants deny the allegations in this paragraph.

       292.     Federal Defendants deny the allegations in this paragraph.

                                SECOND CLAIM FOR RELIEF

       293.     Federal Defendants incorporate their answers to all of the preceding allegations

by reference.

       294.     Federal Defendants deny the allegations in this paragraph.

       295.     Federal Defendants deny the allegations in this paragraph.

       296.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain language are denied.

       297.     The allegations in this paragraph purport to characterize the contents of BLM’s

National Greater Sage-Grouse Planning Strategy environmental impact statements and records of




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               37
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 39 of 47




decision, which speak for themselves and are the best evidence of their contents. Any

allegations contrary to the plain language are denied.

       298.     Federal Defendants deny the allegations in this paragraph.

       299.     Federal Defendants deny the allegations in this paragraph.

                                 THIRD CLAIM FOR RELIEF

       300.     Federal Defendants incorporate their answers to all of the preceding allegations

by reference.

       301.     Federal Defendants deny the allegations in this paragraph.

       302.     The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       303.     The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       304.     The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       305.     The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                38
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 40 of 47




regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       306.    The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       307.    The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       308.    The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       309.    The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       310.    The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       311.    Federal Defendants deny the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               39
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 41 of 47




       312.     Federal Defendants deny the allegations in this paragraph.

       313.     Federal Defendants deny the allegations in this paragraph.

                                FOURTH CLAIM FOR RELIEF

       314.     Federal Defendants incorporate their answers to all of the preceding allegations

by reference.

       315.     Federal Defendants deny the allegations in this paragraph.

       316.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain language are denied.

       317.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., and its implementing regulations at

43 C.F.R. Part 1600, which speak for themselves and are the best evidence of their contents.

Any allegations contrary to the plain language are denied.

       318.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., and its implementing regulations at

43 C.F.R. Part 1600, and Interior Board of Land Appeals and Federal Circuit Court decisions

which speak for themselves and are the best evidence of their contents. Any allegations contrary

to the plain language are denied.

       319.     The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality

regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                40
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 42 of 47




       320.     The allegations in this paragraph purport to characterize the content of BLM

Instruction Memorandum IM 2018-034, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       321.     The allegations in this paragraph purport to characterize the content of BLM

Instruction Memorandum IM 2018-034, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       322.     Federal Defendants deny the allegations in this paragraph.

       323.     Federal Defendants deny the allegations in this paragraph.

       324.     Federal Defendants deny the allegations in this paragraph.

       325.     Federal Defendants deny the allegations in this paragraph.

                                 FIFTH CLAIM FOR RELIEF

       326.     Federal Defendants incorporate their answers to all of the preceding allegations

by reference.

       327.     Federal Defendants deny the allegations in this paragraph.

       328.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., awhich speak for themselves and

are the best evidence of their contents. Any allegations contrary to the plain language are denied.

       329.     The allegations in this paragraph purport to characterize provisions of the

Administrative Procedure Act, 5 U.S.C. § 553, which speak for themselves and are the best

evidence of their contents. Any allegations contrary to the plain language are denied.

       330.     The allegations in this paragraph purport to characterize provisions of the

National Environmental Policy Act, 42 U.S.C. § 4321 et seq., Council on Environmental Quality




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                41
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 43 of 47




regulations at 40 C.F.R. Part 1500, which speak for themselves and are the best evidence of their

contents. Any allegations contrary to the plain language are denied.

       331.     The allegations in this paragraph purport to characterize the content of BLM

Instruction Memorandum IM 2018-034, which speaks for itself and is the best evidence of its

contents. Any allegations contrary to the plain language are denied.

       332.     Federal Defendants deny the allegations in this paragraph.

       333.     Federal Defendants deny the allegations in this paragraph.

       334.     Federal Defendants deny the allegations in this paragraph.

                                 SIXTH CLAIM FOR RELIEF

       335.     Federal Defendants incorporate their answers to all of the preceding allegations

by reference.

       336.     Federal Defendants deny the allegations in this paragraph.

       337.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., which speak for themselves and are

the best evidence of their contents. Any allegations contrary to the plain language are denied.

       338.     The allegations in this paragraph purport to characterize provisions of the Federal

Land Policy and Management Act, 43 U.S.C. § 1701 et seq., and its implementing regulations at

43 C.F.R. Part 1600, which speak for themselves and are the best evidence of their contents.

Any allegations contrary to the plain language are denied.

       339.     The allegations in this paragraph purport to characterize provisions of the

Administrative Procedure Act, 5 U.S.C. § 553, which speak for themselves and are the best

evidence of their contents. Any allegations contrary to the plain language are denied.

       340.     Federal Defendants deny the allegations in this paragraph.




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                42
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 44 of 47




       341.    Federal Defendants deny the allegations in this paragraph.

                                     PRAYER FOR RELIEF

       The remaining paragraphs in this Complaint consist of Plaintiffs’ prayer for relief, to

which no response is required. Federal Defendants deny that Plaintiff is entitled to the relief

requested or to any relief whatsoever.

                                       GENERAL DENIAL

       Federal Defendants deny any allegations in the Complaint, whether express or implied,

that are not specifically admitted, denied, or qualified herein.

                                  AFFIRMATIVE DEFENSES

       Federal Defendants assert the following defenses to the claims made in Plaintiff’s

Complaint:

   1. The Court lacks subject matter jurisdiction over some or all of Plaintiff’s claims.

   2. Plaintiff lacks standing to bring some or all of their claims.

   3. Plaintiff lacks prudential standing to bring some or all of their claims.

   4. Some or all of Plaintiffs’ claims are not ripe for review.

   5. Some or all of Plaintiff’s claims are not reviewable under the Administrative Procedure

       Act because Plaintiff fails to challenge final agency action.

   6. Some or all of Plaintiff’s claims fail to state a claim upon which relief can be granted.

   7. Venue is improper as to the claims challenging oil and gas leasing decisions that govern

       public lands outside of this district. Specifically, Defendants and object to the addition of

       claims challenging the March 2019 Montana lease sale and the February 2019 Wyoming

       lease sale, see Compl. ¶¶ 264-283, on the grounds that venue is improper for those claims




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               43
        Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 45 of 47




        in the District of Idaho, and that the claims should be transferred to district courts in

        Montana and Wyoming respectively.

        WHEREFORE, Defendants respectfully request that this Court dismiss the Complaint in

its entirety, render judgment for Defendants and against Plaintiffs, and grant Defendants any

further relief that justice may require.

                Respectfully submitted this 30th day of September, 2019,

                                BART M. DAVIS, Idaho Bar No. 2696
                                United States Attorney

                                CHRISTINE G. ENGLAND, California Bar No. 261501
                                Assistant United States Attorney
                                District of Idaho
                                Washington Group Plaza IV
                                800 East Park Boulevard, Suite 600
                                Boise, Id 83712-7788
                                Telephone: (208) 334-1211
                                Facsimile: (208) 334-1414
                                E-mail: Christine.England@usdoj.gov

                                JEAN E. WILLIAMS
                                Deputy Assistant Attorney General

                                JOHN S. MOST, Virginia Bar No. 27176
                                U.S. Department of Justice
                                Environment and Natural Resources Division
                                Natural Resources Section
                                P.O. Box 7611
                                Washington, DC 20044
                                Tel: (206) 724-7386; Fax: (206) 526-6665
                                E-mail: John.Most@usdoj.gov


                                /s/ Luther L. Hajek_______________________
                                LUTHER L. HAJEK, Colorado Bar No. 44303
                                U.S. Department of Justice
                                Environment and Natural Resources Division
                                Natural Resources Section
                                999 18th Street
                                South Terrace, Suite 370
                                Denver, CO 80202



Defendants’ Answer to Plaintiffs’ Second Amended Complaint                                  44
      Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 46 of 47




                           Tel: (303) 844-1376; Fax: (303) 844-1350
                           E-mail: Luke.Hajek@usdoj.gov

                           Counsel for Defendants




Defendants’ Answer to Plaintiffs’ Second Amended Complaint            45
       Case 1:18-cv-00187-REB Document 168 Filed 09/30/19 Page 47 of 47




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of September, 2019, I filed a copy of the foregoing
Defendants’ Answer to Plaintiffs’ Second Amended Complaint [ECF No. 165] electronically
through the CM/ECF system, which caused all parties or counsel of record to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing.

Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

Laurence J. Lucas
llucas@advocateswest.org

Talasi B. Brooks
tbrooks@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant State of Wyoming

Erik Edward Petersen
erik.petersen@wyo.gov

Michael M. Robinson
mike.robinson@wyo.gov

Paul A. Turcke
pat@msbtlaw.com

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com



                                              /s/ Luther L. Hajek
                                              Luther L. Hajek




Defendants’ Answer to Plaintiffs’ Second Amended Complaint                               46
